Citation Nr: 1828752	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to June 12, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to a service-connected degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for hemangiomas of the lumbar spine.

6.  Entitlement to service connection for a right mandible disability, exclusive of temporomandibular joint disorder (TMJ).
ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2011, August 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania.  Jurisdiction over the appeal is with the RO in Winston-Salem, North Carolina.

In an August 2013 rating decision, the RO increased the Veteran's degenerative disc disease of the lumbar spine rating to 40 percent, effective June 12, 2012.  As this increase does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the claim for a right mandible disability, while the RO to date has only adjudicated whether the Veteran is entitled to service connection for TMJ, in his Form 9, the Veteran stated he was appealing service connection for a pre-existing right mandible fracture.  The Veteran stated he only had symptoms of TMJ, not a TMJ diagnosis.  In a subsequent statement, he indicated he was specifically withdrawing the issue of TMJ, but again referenced the pre-existing right mandible fracture.  Given the Veteran's statements and other information of record, the Board has recharacterized the issue on appeal as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Additionally, an April 2011 VA examination report contains findings that are favorable to a claim of entitlement to service connection for tooth #8 for dental treatment purposes.  As it is unclear from the record if that matter has been addressed by the relevant VA Medical Center (VAMC), it is referred to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VAMC.

In April 2017, the Veteran cancelled his pending Board hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The Veteran was initially represented by Disabled American Veterans, but appointed North Carolina Division of Veterans' Affairs as his representative in October 2016.  This appointment revoked Disabled American Veterans' power of attorney.  38 C.F.R. § 14.631(f)(1).  In April 2017, North Carolina Division of Veterans' Affairs withdrew as representative in substantial compliance with 38 C.F.R. § 20.608.  In April 2018 correspondence, the Board advised the Veteran that he was currently unrepresented and offered him 30 days to appoint a new representative, but he did not respond.  

The petition to reopen service connection for a cervical spine disability is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1997 rating decision denied entitlement to service connection for a cervical spine disability.

2.  Evidence received more than one year since the April 1997 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection for a cervical spine disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1997 rating decision denied service connection a cervical spine disability (claimed as a "pinched nerve in the neck") based on lack of a current diagnosis.  The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. §5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

New and material evidence received more than one year since the April 1997 rating decision includes a VA examination report diagnosing degenerative disc disease of the cervical spine.  As this evidence is new and relates to an unestablished fact necessary to substantiate the claim, the previously denied claim is reopened.

ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.


REMAND

As the Veteran's most recent psychiatric examination occurred in July 2013, and 2015 VA outpatient treatment records reflect a potential worsening of that condition (in that they note fair to poor judgment) since that time, an updated examination is warranted on remand.  

Regarding the lumbar spine disability, the Veteran's treating physician, Dr. S. Fry, submitted a statement dated in April 2010 noting treatment for the Veteran's back disability for several years.  Records from this provider should be secured on remand.  Moreover, as the June 2015 VA examiner initially diagnoses intervertebral disc syndrome (IVDS) but then notes later in the report that the Veteran does not have IVDS, a new examination is needed on remand.  Finally, the Board notes that the claim was not readjudicated following the most recent relevant VA examination in June 2015.

Regarding the claim for a cervical spine disability, the September 2010 VA examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was proximately due to the service-connected degenerative disc disease of the lumbar spine, she did not address the possibility of secondary service connection based on aggravation.  A June 2011 VA addendum opinion is similarly inadequate as to aggravation, requiring an addendum opinion on remand.  The examiner should also consider the possibility of direct service connection.

Similarly, regarding the claim for service connection for a hemangioma, while the April 2011 VA examiner determined that the condition was not caused or aggravated by service, she did not address whether the condition had its onset in service, and indeed noted the presence of a hemangioma during active duty.  Thus, an addendum opinion is required on remand.

Finally, the Veteran asserts that his pre-existing right mandibular fracture was aggravated by service.  While the condition was not noted on entrance examination, the evidence of record, including the Veteran's own statements, clearly and unmistakably indicates this disability existed prior to service.  Thus, the presumption of soundness has been rebutted, and VA must determine whether there is clear and unmistakable evidence the pre-existing disability was not aggravated by his service.  As the April 2011 VA examiner did not address this question, an addendum opinion is needed.  Any outstanding treatment records should also be secured.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include all records from Dr. S. Fry.

3.  Then schedule the Veteran for a VA psychiatric examination in order to assess the current severity of his psychiatric disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All findings should be reported in detail.  

The examiner must specifically indicate whether the Veteran has a diagnosis of intervertebral disc syndrome, and clarify the contradictory findings from the June 2015 VA examination in this regard.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.
5.  Obtain an addendum opinion as to the etiology of the Veteran's cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease:

(a) had its onset in or is otherwise related to service;
(b) is proximately due to his lumbar spine disability; or
(c) has been aggravated (worsened) by his service-connected lumbar spine disability.  The examiner should address Dr. Fry's October 2010 letter and, and in addressing question (c) discuss the possibility of gait changes stemming from the Veteran's lumbar spine disability aggravating the cervical spine disability.

The examination report must include a complete rationale for all opinions expressed.

6.  Obtain an addendum opinion as to the etiology of the Veteran's right mandible disability other than TMJ.  Following a review of the full record, the examiner must offer an opinion on the following questions:

(a) Is there clear and unmistakable (undebatable) evidence that the Veteran's pre-existing right mandible fracture was NOT aggravated (permanently worsened beyond the natural progress of the disease) during service?

(b) If the answer to question (a) is no, please assume that the Veteran entered active duty service without having yet experienced a right mandible fracture.  With this assumption in mind, is it at least as likely as not (50 percent or greater probability) that the Veteran's right mandible fracture had its onset during or is otherwise related to service, to include reported jaw trauma in 1989 therein?

The examination report must include a complete rationale for all opinions expressed.

7.  Obtain an addendum opinion as to the etiology of the Veteran's hemangioma.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hemangioma disability had its onset during service, considering the documented hemangioma during active duty.  The examination report must include a complete rationale for all opinions expressed.

8.  Then, after undertaking any additional development deemed necessary, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


